People v Perez (2018 NY Slip Op 03818)





People v Perez


2018 NY Slip Op 03818


Decided on May 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 29, 2018

Friedman, J.P., Gische, Tom, Kern, Singh, JJ.


6707 1515/15

[*1]The People of the State of New York, Respondent,
vSteven Perez, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (Emma L. Shreefter of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kristina D. Amundsen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J. at plea and sentencing), rendered February 23, 2016, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 29, 2018
CLERK